Title: To Alexander Hamilton from Ebenezer Stevens, 28 February 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander



New York 28th February 1799
Dear Sir

On my being appointed by the secretary of War, agent for the War department in this City, he directed me to appoint an Engineer, to act in conjunction with messrs. Hills and Flemming, to view Bedlow, Oyster, and Governor’s Island, and to form plans, Estimates &c &c. I forthwith appointed Mr Mangin to that Office under date of the 18th June last, and they compleated their business by the 10th august following; their different plans being all sent to the secretary of War, for his decision which to adopt—at this period, Mr. Hills and major Flemming retired, to their respective places of abode.
The Secretary of War, under date of the 25th August, wrote me, and this is an Extract from his letter.
“I have received and examined the plans, and estimates, for the different defences of the City and Harbour of New York. The military Committee of New York being on the Spot and composed of Gentlemen of competent judgment, I have determined to submit, to their decision, the choice of a plan for the parapet for the work on Governors Island. They will, therefore, decide between the plans offered by Mr Mangin, and those of Mr Fleming & Hills.”
The business, being thus left to the military Committee; it rested with them to designate which should be put into execution; and on my receiving this decision, I judged it requisite, and did appoint Mr. Mangin, under date of the 11th September, to carry the Works intended on Governors Island, into execution.
But it appears to me, from the Tenor of the inclosed Letter, and Extracts from the secretary of War’s Letter to me, relative to Mangin’s pay; that he does not consider, the necessity of an Engineer (after the functions of Hills Fleming & Mangin in conjuction, had ceased), to mark out the Ground for the Foundations; and see that not only the Works on Governor’s Island were begun, and carried on, in confor⟨mity⟩ to the plans chosen by the Military Committee—but also, that ⟨an⟩ Engineer was necessary, to draught a plan of the Barracks and Hospital, which were afterward concluded to be built, and have been since compleated—Nor in fact, the propriety of an Engineer, to see such part of the measures of Defence, yet to be erected, put into execution—and therefore, he supposes Mr Mangin’s Services at an End, when Hills and Fleming went home.
I think, you will see otherways, and will obviate this difficulty with the secretary of War—and as One of the military Committee, represent the necessity of keeping Mangin employed; for as you gave the preference to his plans; it seems clear, that he was the fittest person to execute his own designs. I have paid him money on account, having viewed him from the 11th Septembr, as Engineer at the rate of Four Dollars per Day, while in employ for the United States—which is the rate he was paid by Genl Knox, who chose him for the purpose of fortifying this port when it was first undertaken. My sole object in appointing him, was to expedite the Works; but as the Business has taken so unfavourable a turn, I will thank you to convince the secretary of War, that I acted from pure motives, and not from any disrespect towards him, or his Offices.
I remain Dear Sir   Your most obedt. Servt.

Eben Stevens.
Alexander Hamilton Esqr.

